Case: 5:18-cv-00073-JRA Doc #: 44 Filed: 10/15/19 1 of 1. PageID #: 405




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



                                                )       Case No. 5:18CV73
 Susan Lloyd,                                   )
                                                )
       Plaintiff,                               )
                                                )
    -vs-                                        )              ORDER
                                                )
 City of Streetsboro                            )
                                                )
       Defendant.                               )
                                                )
                                                )


           A Status Conference was set in this matter for October 24, 2019 at 1:30 p.m. The Status

 Conference is converted into a Telephone Conference , therefore, the parties shall email the Law

 Clerk with their phone numbers so the Court may prepare the conference call on the designated

 date and time.

           Only Defense Counsel and Plaintiff need to participate.



           IT IS SO ORDERED.



 Date: October 15, 2019                          s/John R. Adams
                                                JOHN R. ADAMS
                                                UNITED STATES DISTRICT JUDGE
